   Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

ANTHONY BADON, ET AL.                                  CIVIL ACTION

VERSUS                                                 NO. 20-1065

PREFERRED CAREGIVERS AND                               SECTION "B”(5)
SITTERS, LLC ET AL.

                                   OPINION

     Before the Court is plaintiff Anthony Badon’s motion to

certify a class. Rec. Doc. 20. Defendants Preferred Caregivers and

Sitters, LLC, Barry Wright, and Millicent Courseault Wright timely

filed a response in opposition. Rec. Doc. 21. For the following

reasons, the motion is DENIED, but subject to later reconsideration

following focused discovery as discussed infra. See Swales v. KLLM

Transp. Servs., 985 F.3d 430 (5th Cir. 2021).

FACTS AND PROCEDURAL HISTORY

     This case arises from defendant Preferred Caregivers and

Sitters, LLC (“Preferred Caregivers), owned by defendants Barry

Wright     and     Millicent      Wright        (collectively      hereinafter

“defendants”)      alleged     practice    of     misclassifying    employees

(“potential plaintiff class”) as independent contractors in order

to deprive them of otherwise federally mandated overtime pay. See

generally Rec. Doc. 1. Plaintiff, Anthony Badon (“Mr. Badon”),

initially filed a Collective Action Complaint on March 31, 2020

setting    forth   the   following   alleged      facts,   which   defendants

dispute.

                                      1
   Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 2 of 11



        Mr. Badon alleges that he began working for defendants in

2019 to provide home health services for defendants’ clients. Id.

at 4. Throughout Mr. Badon’s employment for defendants, the latter

controlled his schedules, rates of pay, and job requirements. Id.

All clients served by Mr. Badon through the scope of his employment

contracted directly with defendants, not independently with Mr.

Badon. Id. Despite routinely working for defendants in excess of

40 hours per week, including at times as many as 50-70 hours per

week,    Mr.   Badon   was   not   paid       overtime.   Id.     at   5.   Instead,

defendants     improperly    classified        Mr.   Badon   as   an   independent

contractor, rather than an employee, in order to avoid incurring

overtime costs. Id. Despite being classified as such, however, Mr.

Badon was unable to retain his own clients and could only work for

those contracted with defendant; defendants also provided the

materials and equipment necessary for his job, controlled his

schedule, assigned his clients, and controlled the how, when, and

with whom Mr. Badon could work. Id. at 5.

     Mr. Badon’s complaint alleges a collective action claim for

violation of federal overtime requirements pursuant to the Fair

Labor Standards Act (“FLSA”). Id. at 5-6. Mr. Badon asserts that

defendants’ alleged practice of misclassification and underpayment

employees affected others working for defendants as “independent




                                          2
    Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 3 of 11



contractors.” Id. at 4-5. Following defendants’ initial answer, 1

Mr. Badon filed an amended and supplemental complaint on September

10, 2020, adding as plaintiffs Stacey Badon (“Ms. Badon”) and

Tamekia      Johnson       (“Johnson”)        (collectively       hereinafter

“plaintiffs”). Rec. Doc. 18 at 2. Plaintiffs’ amended complaint

also   asserted     an   additional        claim   against   defendants     for

retaliation. Id. at 1. Plaintiffs allege that, following the filing

of Mr. Badon’s original complaint, defendants “harass[ed] and

retaliate[d]” against him by delaying his paycheck and terminating

his employment. Id. at 8. Plaintiffs allege that, upon receipt of

notice from Johnson on April 14, 2020 of her Notice of Consent to

opt into this suit, defendants began delaying her paychecks and

began the process of terminating her employment. Id. Plaintiffs

further allege that, after Ms. Badon opted in and served notice

upon defendants on May 7, 2020, her hourly rate of pay was reduced

from $8.00 per hour to $7.50 per hour. Id. 2 On September 24, 2020,

defendants filed an answer to plaintiffs’ amended complaint. Rec.

Doc. 19. On October 13, 2020, plaintiffs filed the instant motion




1 See Rec. Doc. 7.
2 Defendants deny, among other things, terminating Mr. Badon or delaying his
payments, but rather allege that his only client was dismissed from the agency
for inappropriate comments and behavior investigated by the state and that there
are no appropriate clients at this time. Rec. Doc. 19 at 6. Defendants also
deny terminating or delaying payments to Johnson, alleging that she has not
maintained a reliable address but that defendants have “consistently worked” to
ensure her timely payment. Id. at 7. Defendants also deny reducing Ms. Badon’s
pay, but rather assert the shift in pay affected all of defendants’ workers
amidst a “company-wide reorganization.” Id.

                                       3
    Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 4 of 11



to conditionally certify an FLSA collective action and facilitate

notice under 29 U.S.C. § 216(b). 3

LAW AND DISCUSSION

      The FLSA allows employees to bring an action on behalf of

themselves    and    those   “similarly       situated”    who   opt-in      to   the

litigation in writing. Farrow v. Ammari of Louisiana, Ltd., No. CV

15-7148, 2016 WL 3020901, at *2 (E.D. La. May 26, 2016). Section

16(b) of the FLSA provides for damages and defines the right of

action for employees against their employers for violations of the

overtime provisions of the Act. Banegas v. Calmar Corp., No. CIV.A.

15-593,   2015      WL   4730734,   at   *3      (E.D.   La.   Aug.    10,     2015).

“Certification of a FLSA collective action typically proceeds

under a two-step process, sometimes referred to as the ‘Lusardi

approach.’” Id. (quoting Mooney v. Aramco Servs. Co., 54 F.3d 1207,

1214 (5th Cir. 1995). First, the district court determines whether

the pleadings and affidavits warrant notice to putative class

members under a lenient standard. Mooney, 54 F.3d at 1213-14

(“conditional certification”). Second, if notice is given and

plaintiffs opt-in, the court conducts a post-discovery factual

inquiry to determine whether the class members are similarly

situated,     usually        following       a     defendant’s        motion      for



3 Plaintiffs rely on declarations and paystubs from Mr. Badon, Ms. Badon, and
Johnson. See Rec. Docs. 20-2, 20-3, and 20-4 (declarations), and Rec. Docs. 20-
5, 20-6, and 20-7 (pay stubs).


                                         4
    Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 5 of 11



decertification. Id. at 1214. If the court determines otherwise,

the class is decertified, the opt-in plaintiffs dismissed without

prejudice, and the original plaintiffs proceed on their individual

claims. Id.

          Alternatively, some courts follow the so-called Shushan

approach, equating the FLSA “similarly situated” inquiry with the

Rule 23 class certification inquiry. Mooney, 54 F.32 at 1214 (“In

other    words,    the    court    looks   at   ‘numerosity,’      ‘commonality,’

typicality’ and ‘adequacy of representation’ to determine whether

a class should be certified.”). In Banegas, this Court noted that

“Lusardi is the prevailing approach.” Banegas, 2015 WL 4730734, at

*3. Plaintiffs request notice and conditional certification of the

FLSA Collective Class under the first step of Lusardi. Rec. Doc.

20-1 at 8. Defendants argue that plaintiffs do not qualify for

notice    or     conditional      certification      under   either   Lusardi    or

Shushan. Rec. Doc. 21 at 4-5. Unfortunately, however, the parties

arguments for the instant motion have recently been rejected or

rendered moot by the United States Fifth Circuit Court of Appeals.

       In Swales v. KLLM Transp. Servs., L.L.C., 985 F.3d 430 (5th

Cir.    2021),    the    Fifth    Circuit,     for   the   first   time,   directly

addressed and laid to rest the question of which standard applied:

neither. 4 Swales, 985 F.3d at 437. “As for Lusardi, it is an



4 Lusardi was rejected outright, while Shushan’s rejection was classic obiter
dictum.

                                           5
      Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 6 of 11



abstract and ad-hoc ‘balancing test with no fulcrum.’ As for

Shushan, it ‘rests improperly on an analogy to Rule 23 lacking in

support    in     []   the    FLSA.’”   Id.    (internal   citations   omitted).

Dismissing        both   as    inadequate,      the   court   articulated    new

principles to guide district courts, grounded in the “interpretive

first principles” of the statute’s text 5 and the Supreme Court’s

leading case on the matter. 6 Id. at 434.

       [A] district court must rigorously scrutinize the realm
       of “similarly situated” workers, and must do so from the
       outset of the case, not after a lenient, step-one
       “conditional certification.” Only then can the district
       court determine whether the requested opt-in notice will
       go to those who are actually similar to the named
       plaintiffs. The bedrock rules, not Lusardi, define and
       delimit the district court’s discretion.


Id.

       While noting that the statute “doesn’t define ‘similarly

situated,’” and “says nothing about ‘certification’ or ‘notice,’”

the court nevertheless explained that, “since written consent is

required     by    statute,      a   court’s    notice-sending   authority    is

‘inevitable’ in cases involving numerous potential plaintiffs.”

Id. (quoting Hoffmann La-Roche, 493 U.S. at 171). However, it is

“discretionary with the district court.” Id. at 435. A district


5 “[T]he FLSA’s text, specifically § 216(b), which declares (but does not define)
that only those ‘similarly situated’ may proceed as a collective.” Id. at 434
(citing 29 U.S.C. § 216(b)).
6 “[T]he Supreme Court’s admonition that while a district court may ‘facilitat[e]

notice to potential plaintiffs’ for case-management purposes, it cannot signal
approval of the merits or otherwise stir up litigation.” Id. (quoting Hoffmann-
La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989)).

                                          6
    Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 7 of 11



court may oversee the collective action and sending of notice, but

intervention “cannot devolve into ‘the solicitation of claims.’”

Id. at 436. (quoting Hoffmann La-Roche, 493 U.S. at 174). Thus,

the district court must preserve judicial neutrality, and avoid

giving   off     the     appearance       that   the   court     has    endorsed   the

underlying merits of the action. Id.

      In Swales, the district court granted the plaintiffs’ request

under Lusardi to conditionally certify an FLSA class and send

notice     to    the     ostensibly       improperly    classified       independent

contractors of the defendant. Id. at 437-38. The district court

noted    that    the     putative     class      members   all    had    independent

contractor agreements, were all paid according to the number of

miles driven, and all leased their trucks from the defendant. Id.

at 438. The district court also acknowledged distinctions, such as

different per-mile compensation rates and hours works. Id. The

defendant       argued    that,     because      the   independent       contractors

required    application      of     the    “economic-realities         test,” 7   these

differences would require a “highly individualized inquiry” not

suitable for conditional certification. Id. The district court

recognized these concerns but believed it premature to apply the

economic-realities test because it concerned “a ‘merits issue’ to



7 “To determine employee status under the FLSA, we focus on whether the alleged

employee, as a matter of economic reality, is economically dependent upon the
business to which he or she renders his or her services.” Herman v. Express
Sixty-Minutes Delivery Serv., Inc., 161 F.3d 299, 304 (5th Cir. 1998).

                                            7
   Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 8 of 11



be dealt with after discovery was complete.” Id. Thus, the court

conditionally    certified      the   collective       class,    but    sua    sponte

certified its decision for interlocutory appeal, which the Fifth

Circuit ultimately granted. Id. at 439.

     The Fifth Circuit determined that Lusardi “frustrates, rather

than facilitates, the notice process.” Id. First, “the Lusardi

test comes in many varieties,” such that “the amorphous and ad-

hoc test provides little help in guiding district courts in their

notice-sending       authority.”      Id.   at   439-440.       Second,       Lusardi

“distracts    from    the    FLSA’s    text,”    which    says    nothing      about

conditional certification, and thus the statute cannot be read “as

supporting any of the certification tests” that district courts

have created or applied. Id. at 440.

     Instead, the law requires that district courts ensure “that

notice goes out to those who are ‘similarly situated,’ in a way

that scrupulously avoids endorsing the merits of the case.” Id.

However,     district       courts    should     not     forego        “potentially

dispositive, threshold matters” just because they also concern the

merits of the underlying claims. Id. at 441 (“The fact that a

threshold question is intertwined with a merits question does not

itself justify deferring those question until after notice is sent

out.”). Thus, because “a valid independent-contract classification

bars application of the FLSA,” it is “improper to ignore evidence



                                        8
   Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 9 of 11



. . ., like whether the plaintiffs are ‘employees’ such that they

can bring an FLSA claim.” Id.

       Swales     thus       rejected      Lusardi     and     any     “conditional

certification” test, instead adopting a framework through which

district courts are to vet potential class members before sending

notice:

       [A] district court should identify, at the outset of the
       case, what facts and legal considerations will be
       material to determining whether a group of “employees”
       is “similarly situated.” And then it should authorize
       preliminary discovery accordingly. The amount of
       discovery necessary to make that determination will vary
       case by case, but the initial determination must be made,
       and as early as possible. In other words, the district
       court, not the standards from Lusardi, should dictate
       the amount of discovery needed to determine if and when
       to send notice to potential opt-in plaintiffs.


Id. Thus, in simple cases, “notice might be justified when the

pleadings       and    only    preliminary         discovery    show    sufficient

similarity between the plaintiffs’ employment situations” because

“the   plaintiffs      all    have   the    same     job   description,    and    the

allegations revolve around the same aspect of that job.” Id. at

441-42. In such a situation, “mountains of discovery” are unlikely

necessary to determine the scope of appropriate notice. Id. at

441.   However,       in   more   complex      cases   “where   Plaintiffs       have

demonstrably different work experiences, the district court will

necessarily need more” to determine who is similarly situated. Id.

Considering “whether merits questions can be answered collectively


                                           9
   Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 10 of 11



has nothing to do with endorsing the merits.” Id. Instead, it “aids

the district court in deciding whether notice is necessary.” Id.

Otherwise,    the     district   court    “is   likely   to   send   notice   to

employees who are not potential plaintiffs,” and thereby “risks

crossing the line from using notice as a case-management tool to

using notice as a claims-solicitation tool.” Id.

       The threshold issue in Swales required application of the

economic-realities test, which necessitates individual inquiries

into   the   degree    of   control   the     employer   exercised   over   each

independent contractor. Id. “Thus, the district court needed to

consider the evidence relating to this threshold question in order

to determine whether the economic-realities test could be applied

on a collective basis.” Id. Although such evidence would also

relate to the merits, “the district court need not ignore that

evidence to avoid using it for the wrong purpose.” Id. at 443.

       After considering all available evidence, the district
       court may conclude that the Plaintiffs and Opt-ins are
       too diverse a group to be “similarly situated” for
       purposes of answering whether they are in fact
       employees, or at least that Plaintiffs have not met their
       burden of establishing similarity. If that is the case,
       it may decide the case cannot proceed on a collective
       basis. The district court may instead decide that it
       need further discovery to make this determination. Or it
       may find that only certain subcategories of [putative
       class members], depending on their economic dependence
       on [their employer], should receive notice.




                                         10
      Case 2:20-cv-01065-ILRL-MBN Document 37 Filed 08/05/21 Page 11 of 11



Id.     But   regardless,    “the    FLSA’s    similarity   requirement      is

something that district courts should rigorously enforce at the

outset of the litigation.” Id.

       As noted, plaintiffs have motioned for conditional class

certification      under    Lusardi,    and    defendants    have   objected

utilizing that same framework. However, the Fifth Circuit has since

reprobated      Lusardi     and   reproached     the   entire   concept      of

conditional certification. Thus, the basis for plaintiffs’ motion

for “conditional” certification is rejected.

       Therefore, no later than 20 days from entry of this order,

plaintiffs and defendants shall jointly meet to discuss the scope

of discovery necessary to determine which putative class members

are sufficiently “similarly situated” to justify notice. Within 7

days after concluding those discussions, parties shall jointly

submit a report with a proposed discovery and deposition schedule

for the purpose of answering whether named and potential opt-in

parties are too divisive a group to be “similarly situated”,

along with a briefing schedule to hear a contemplated motion

for class certification.            Thereafter, the Court will convene a

status conference via video conference with parties’ counsel.

        New Orleans, Louisiana this 3rd day of August, 2021



                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE


                                       11
